Spring, J. (dissenting):
While the proof is not explicit in showing that the $600 or $700 paid by Mrs. Hubbs to the defendant included the $300 which came from Johnson, I think the circumstances are sufficient to uphold the finding of the court below that such was the fact. The series of transactions are chiefly within the family and it is very difficult to connect them with direct proof. I think the effect of Johnson’s testimony is that Mrs. Hubbs accepted this sum of $300 with the expectation it was to be paid to the plaintiff. It maybe, as is stated in the opinion of the presiding justice, that it was primarily for her support and that the alleged agreement with her son was fairly *428within the scope of the intention of Johnson when he gave her the money.
It is to he borne in mind, however, that the fact of the alleged oral agreement depends entirely upon the testimony of the defendant, and his evidence is incompetent under section 829 of the Code of Civil Procedure, although no objection was interposed to it. His wife testified in his hehalf, but she testified to very little to fortify his position. She simply said that Mrs. Hubbs told her “ she always expected to be taken care of by him (the defendant) and expected to live with him.” -
Inasmuch as the defendant took title by deed and gave a life lease to his mother we would expect to find the agreement to support and maintain her as a consideration of the money paid to him embodied in this lease or in a separate written contract.
The plaintiff testified that after her mother’s death she had a conversation with her brother, the defendant, with reference to this sum of $300.- In testifying to his statement to her upon this subject she gives this narration: “ He said that when the moneys were turned over to him, his mother made him promise to divide with me, and he was bound to do it. That was what. he said, and he pulled a deed out of his pocket. * * * He said he would, several times.” The defendant disputes this testimony, but in order to sustain the decision of the court below we have a right to assume that her version is correct.
It seems to me that the defendant is endeavoring to take advantage of his sister in this transaction. Their mother apparently paid her way all tlie time she was claiming to be living with her son. She was a strong vigorous Avoman, capable of earning considerable money, and she spent much of her time with the .plaintiff. She probably did call her son’s residence her home, but it does seem to me that the old lady expected that this money, Avliich came as a gift to her, would be' paid over to the plaintiff. Her own money which she had earned or inherited she was willing the son should receive.
. I vote for affirmance of the judgment.
Williams, J., concurred.
Judgment and order reversed and new trial ordered, Avith costs to appellant to abide event.